996 F.2d 1217
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronnie Edgar BILLINGSLEY, Defendant-Appellant.
No. 92-3727.
United States Court of Appeals, Sixth Circuit.
June 15, 1993.

Before MERRITT, Chief Judge, and JONES and NELSON, Circuit Judges.

ORDER

1
Ronnie Edgar Billingsley appeals his judgment of conviction entered on his plea of guilty to conspiracy to distribute and possess with intent to distribute cocaine, for which he received a sentence of one hundred and fifty-one months imprisonment.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In this timely appeal, Billingsley's counsel has filed a motion to withdraw his representation and a brief pursuant to  Anders v. California, 386 U.S. 738 (1967).   Billingsley has not responded to the motion to withdraw.


3
For his first two grounds, Billingsley argues that the district court imposed an unduly harsh sentence and improperly failed to depart below the minimum guideline range.   We conclude that these issues are not appealable.   See United States v. Dellinger, 986 F.2d 1042, 1043-44 (6th Cir.1993);   United States v. Gregory, 932 F.2d 1167, 1168-69 (6th Cir.1991).


4
Billingsley also argues that the district court improperly relied on a prior uncounseled misdemeanor conviction in determining his criminal history category.   We find no error in the district court's reliance on this conviction.   United States v. Castro-Vega, 945 F.2d 496, 499-500 (2d Cir.1991), cert. denied, 113 S. Ct. 1250 (1993);   United States v. Eckford, 910 F.2d 216, 219-20 (5th Cir.1990).


5
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.   Rule 9(b)(3), Rules of the Sixth Circuit.